SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of the district court be and it hereby is AFFIRMED.
Defendant Felipe Escobar appeals from the denial of a motion for modification of sentence under 18 U.S.C. § 3582(c)(2). Escobar seeks to reduce his sentence pursuant to Amendment 518 to U.S.S.G. § 2D1.1, adopted after his sentence was imposed. He contends on appeal that the district court erred in concluding that post-sentence modification is not permitted because Amendment 518 is not listed in U.S.S.G. § 161.10(c).
We find no error in the district court’s decision. Section 1B1.10(c) governs reductions of sentence due to subsequent amendments and specifies which amendments a defendant may invoke under § 3582(c)(2). See United States v. Perez, 129 F.3d 255, 259 (2d Cir.1997). Amendment 518 is not included in § 1B1.10(c). Section 3582 is therefore inapplicable.
We have considered all of the defendant’s contentions and find no merit in any of them. Accordingly, we AFFIRM the judgment of the district court.